Title: Abigail Adams to Elizabeth Smith Shaw, 27 September 1789
From: Adams, Abigail
To: Shaw, Elizabeth Smith


        
          Richmond Hill Sepbr 27. 1789
        
        I write to you my dear sister, not from the disputed Banks of the Potowmac, the Susquehanna or the deleware, but from the peace-full Borders of the Hudson, a situation where the Hand of Nature has so lavishly display’d her Beauties, that she has left scarcly any thing, for her Handmaid Art, to perform.
        The House in which we reside is situated upon a Hill, the Avenue to which is intersperced with Forest Trees under which a shubery rather too Luxurient and wild, has taken Shelter, owing to its having been deprived by death some years Since, of its original proprieter who kept it in perfect order. in Front of the House the Noble Hudson rools his Majestick waves bearing upon his Bosom innumerable small vessels which are constantly [. . .]ing the rich product of the Neighbouring soil to the buisy hand of a more extensive Commerce. Beyond the Hudson rises to our view the fertile country of the Jersies, coverd with a golden Harvest, & pouring forth plenty like the cornicapia of Ceres. on the right Hand an extensive plain presents us with a view of Fields coverd with verdure and pastures full of cattle, on the left, the city opens upon us, intercepted only by clumps of Trees, & some rising ground, which serves to heighten the Beauty of the scene, by appearing to conceal a part on the back Ground is a large flower garden inclosed with a Hedge and some very handsome Trees. on one side is a Grove of pines & oaks fit for contemplation—
        
          “in this path
          how long soe’er the wanderer Roves each step
          shall wake fresh beauties; each short point present
          A different picture, New and yet the Same”
        
        
        if my days of Fancy and Romance were not past, I could find here an ample field for indulgence, yet amidst these delightfull scenes of Nature, my Heart pants for the society of my dear Relatives and Friends who are too far removed from me. I wish most Sincerely to return & pass the Recess of Congress at my Habitation at Braintree, but the season of the year to which they have adjourned renders the attempt impractacable, tho I am not the only person who question there making a congress again till April, but the punctuality of mr Adams to all publick Buisness would oblige him strickly to adhere to the day of adjournment, however inconvenient it might prove to him. he has never been absent from his Daily duty in Senate a single hour from their first meeting, and the last months Buisness has press’d so hard that his Health appears to require a recess.
        Shall I ask my Sister why she has not writen me a line since I came to this place. with regard to myself I own I have been cautious of writing. I know that I stand in a delicate situation. I am fearfull of touching upon political subjects yet perhaps there is no person who feels more interested in them, and upon this occasion I may congratulate my country upon the late judicial appointments, in which an assemblage of the greatest talants and abilities are united, which any Country can Boast of, Gentlemen in whom the publick have great confidence & who will prove durable pillars in support of our Government
        Mr Jefferson is nominated for Secretary of state in the room of mr Jay who is made chief Justice thus have we the fairest prospect of setting down under our own vine’s in peace, provided the wrestless spirit of certain characters who foam & frett, are permitted only their hour upon the Stage and then shall no more be heard, off, or permitted to sow the seeds of discord amongst the real defenders of the Faith
        Mrs Smith has written to you. she is now at Jamiaca with her youngest son. Louissa is well, & soon to be inoculated for the small pox. present me kindly to mr & mrs Thaxter, and to the little Namesake God Bless him for his Parents sake & long preserve them to each other. your Nephew J Q Adams hurries me so least he should miss sending his Letters by this post, that I am obligd to break of more abruptly than I designd and subscribe my self most affectionately / yours
        Love to mr Shaw & to master & miss Shaw— Remember me to my Neice E Smith and to all other Friends
        A Adams
       